DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 2, and 9 were amended and claims 19 and 20 were newly added in the response filed 5/16/2022.  Claims 1-12 and 14-20 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In the third line of text in claim 2, the phrase “selected from the group of” was deleted.
A period was added at the end of claim 3.
In claim 6, the labels for steps “a.”; “b.”; and “c.” were deleted and replaced by –a)--; --b)--; and –c)—respectively.
In the final line of claim 9, the phrase “formula (II)” was deleted and replaced by the following: --formula (II) in the product of formula (I)--.
In line 1 of claim 10, the phrase “step c.” was deleted and replaced by –step c)--.
In line 2 of claim 10, the word “compound” was deleted and replaced by –a compound--.
In line 1 of claim 12, the phrase “step c.” was deleted and replaced by –step c)--.
In claim 12, the labels for sub-steps “i.” and “ii.” were deleted and replaced by –i)-- and –ii)—respectively.  
In line 2 of step i) of claim 12, the word “compound” was deleted and replaced by – a compound--.
Line 1 of step ii) of claim 12 was deleted and replaced by the following: 
--reacting the product obtained in substep i) with a second amine RNH2 to obtain a--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael McKee on 7/25/2022.
Election/Restrictions
Claims 1-5, 19, and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-12, directed to the process of making or using an allowable product, and claims 14-18, directed to a heat sensitive recording material comprising said product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendments/Arguments filed on 5/16/2022
	The Applicant amended independent claim 1 to require that at least one of R or R1 in formula (I) is a radical of formula (II).  None of the prior art references of record teach or suggest compounds of formula (I) meeting this limitation.  Therefore the 35 USC 102(a)(1) rejections of: i) claims 1 and 2 as being anticipated by EP 0573048 and ii) claims 1 and 2 as being anticipated by JPH07209838 are withdrawn.  See p. 4-6 of the OA dated 2/15/2022.
	The only remaining rejection is a provisional non-statutory double patenting rejection of claims 1 and 2 as being unpatentable over 17/004023 (‘023).  See p. 3-4 of the OA dated 2/15/2022.  However, as ‘023 has a later effective US filing date than the instant application, the rejection is withdrawn in accordance with MPEP 804(I)(B)(1)(b).
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed compounds are the references of record (see p. 6-7 of the OA dated 9/21/2021 and p. 4-6 of the OA dated 2/15/2022).  However, none of the references teach a compound of formula (I) as presently claimed and nor do the references provide a motivation to modify the prior art compounds to arrive at those claimed, wherein at least one of R or R1 is a radical of formula (II).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622